DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/15/2020. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-12 has/have been amended;
Claim(s) 13-14 is/are new;
Claim(s) 1-14 is/are presently pending.
The amendment(s) to the specification is sufficient to overcome most of the specification objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.

Response to Arguments
Applicant argues on p. 7 of remarks that the term “light scattering element” is structural and does not warrant a 112f interpretation. After review, this is not persuasive because the example given by Applicant, lens, is a term of art that is understood within the art to possess structure. Applicant’s other example of “diffusion” as a type of scattering does not give support for a structure since Applicant has not sufficiently demonstrated that diffusion with “localized non-uniformities in the medium” is well 
Applicant argues on p. 8 of remarks that Streeter appears to be a “mere paper invention”. This is not persuasive since this is not the standard by which prior publication is judged to be eligible prior art. As to the other remarks regarding Streeter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on p. 9 of remarks that Streeter and Dantus cannot be combined since Streeter teaches away from using a beam expansion. This is not persuasive because Applicant has not provided any specific citation to Streeter that demonstrates this “teaching away” and as before one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on p. 9 bottom of remarks that it is doubtful that Dantus could provide a uniform light distribution. This is not persuasive because the arguments are not commensurate with the scope of the claims. It is noted that the features upon which applicant relies (p. 9 bottom of remarks) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on p. 10 of remarks that the combination of Streeter, Dantus, and Shanks is improper for the rejection of claim 8. First, Applicant argues that Dantus never mentions polarized property of light. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shanks was relied upon to teach the “polarizer” with a motivation to combine with Streeter and Dantus. Next, Applicant argues that Shanks teaches in a different field of endeavor and so is not combinable with Streeter and Dantus under 103 because Shanks does not teach treating the eye. After review, this is not persuasive because Streeter and Dantus are both concerned with light therapy with laser; Shanks also teaches light therapy with laser and so is in the same field of endeavor. A review of these references does not demonstrate any “teaching away” from one another. Finally, Applicant argues that Shanks never mentions that the optical arrangement might influence or even destroy the polarization properties of the beams. This is not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Specification
p. 8 line 25: “er eye pressure” is misspelled and should be “her eye pressure”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims recite “linear polarizers”. However, a review of the instant specification does not reveal support for such a recitation. Thus, this is new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the light scattering element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites “at least one light scattering element”.
Claim 7 recites the limitation "the light scattering element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites “at least one light scattering element”. 
Claim 10 recites the limitation "the elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites “at least one light scattering element”. 
Claim 11 recites the limitation "the size of the light spot" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US 20050159793 A1; 7/21/2005; cited in previous office action) in view of Dantus (US 20090216299 A1; 8/27/2009; cited in previous office action).
Regarding claim 1, Streeter teaches low power light therapy device for treating the eye, comprising 
a light source emitting monochromatic or quasi monochromatic light in a wavelength range between 600 - 700 nm and/or 780 - 950 nm ([0015]).
Streeter does not teach a beam expander positioned in the path of the light emitted from the light source for producing wider outgoing beams,
at least one light scattering element arranged past the beam expander across the path of the wider beams.
However, Dantus teaches in the same field of endeavor (Abstract; Fig. 7-9) a beam expander positioned in the path of the light emitted from the light source for producing wider outgoing beams (Fig. 8; [0039] “Diffractive optical devices 104 are placed in a first layer and a second layer such that the infrared laser beam expands up to 100 times”),
at least one light scattering element arranged past the beam expander across the path of the wider beams (Fig. 8; [0039] “Next, the multiple of laser beams are further split into a greater multiple of laser beams by the second layer of diffractive optical devices”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter to include a beam expander and at least one light scattering element pas the beam expander as taught by Dantus because this enables the evenly spread of laser beams to treat the area of the eye ([0039]) for low level light therapy ([0002]).
In the combination of Streeter and Dantus, Streeter teaches the light intensity at a site of treatment is smaller than 1 mW/cm2, which is substantially smaller than the output intensity of the light source ([0020]).
Regarding claim 2, in the combination of Streeter and Dantus, Streeter teaches at the site of the treatment the light intensity is smaller than 0.1 mW/cm2 ([0020] “0.01 mW/cm2 to about 10 mW/cm2”).
Regarding claim 3, in the combination of Streeter and Dantus, Streeter teaches the light source is a base laser ([0015]).
Regarding claim 5, in the combination of Streeter and Dantus, Dantus (relied upon above for light scattering) teaches wherein the light scattering element comprises two spaced light scattering elements (Fig. 8, 104; [0039] “Diffractive optical devices 104 are placed in a first layer and a second layer such that the infrared laser beam expands up to 100 times”) made of a material that homogenizes light that passes therethrough and has a decreased transparence ([0039] “split evenly”; ”Diffractive optical devices 104 evenly spreads the laser beam” reads on homogenizes and decreased transparence), and the combined attenuation of the light scattering elements substantially corresponds to the attenuation required between the light source and the site of treatment to provide the required light intensity ([0039] “such that an average power output by the evenly spread laser beams”).
Regarding claim 6, in the combination of Streeter and Dantus, Dantus (relied upon above for light scattering) teaches wherein the at least one light scattering element comprises two spaced light scattering elements (Fig. 8, 104; [0039] “Diffractive optical devices 104 are placed in a first layer and a second layer such that the infrared laser beam expands up to 100 times”). The combination of Streeter and Dantus does not teach wherein the second light scattering element as counted from the light source is thinner than the first light scattering element and has a size larger than that of the first light scattering element. However, this is an obvious modification of Dantus’ multiple diffractive optical devices (Fig. 8, 104; [0039]) because a change of shape and size does not meaningfully change the functionality of these optical elements; MPEP 2144.04 change in shape, change in size.
Regarding claim 10, in the combination of Streeter and Dantus, Dantus (relied upon above for light scattering) teaches a hollow housing adapted to mechanically fix the elements in the device (Fig. 8, housing 88; [0039]). The combination of Streeter and Dantus does not teach circularly symmetric hollow housing. However, Dantus in another embodiment teaches a circular symmetric hollow housing (Fig. 11). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter and Dantus to have a circular symmetric hollow housing because this enables the device to be hand-held ([0043]), in addition this would be an obvious change in shape; MPEP 2144.04.
In the combination of Streeter and Dantus, Dantus teaches a closing plate arranged to close the front of the hollow opening (Fig. 8, 100; Fig. 11, 142; under BRI, these elements as cited close the front of the hollow opening). 
Regarding claim 11, in the combination of Streeter and Dantus, Dantus (relied upon above for light scattering) teaches wherein the size of the light spot leaving the device is around the size of the eye or larger (Fig. 8; [0037] “distribute low-level laser radiation to at least one human eye…exposes a retina…laser beam is evenly spread and scattered over retina”; “expands infrared laser beam up to 100 times”; [0039]; [0040] “distributes evenly spread laser beams to a total area of a retina 86 of a human eye 84”). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter and Dantus as applied to claim 1 above, and further in view of Tanaka (US 6212012 B1; 4/3/2001).
Regarding claim 4, the combination of Streeter and Dantus does not teach wherein the beam expander has a concave inner surface and an outer surface provided by a raster of small lenses. However, Tanaka within the field of laser optics (Abstract; Col. 1 lines 8-16) wherein the beam expander has a concave inner surface and an outer surface provided by a raster of small lenses (Fig. 1A, Beam Expander and Homogenizer). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter and Dantus to use this feature as taught by Tanaka because this enables a uniform distribution of the laser light intensity (Col. 2 lines 2-15; Col. 3 lines 34-40). Note that under BRI, the instant claim term has been interpreted to include multiple parts as taught by Tanaka, however, even if a more narrow interpretation is taken such that the recited “beam expander” is only one part (e.g. a solid lens), this would be an obvious making parts integral; MPEP 2144.04. 

Claim(s) 7-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter and Dantus as applied to claim 1 above, and further in view of Shanks (US 20120310309 A1; 12/6/2012; cited in previous office action).
Regarding claim 7, the combination of Streeter and Dantus does not teach a polarizer in the light path leaving the light scattering element. However, Shanks teaches in the same field of endeavor (Abstract; [0010]-[0011]) a polarizer in the light path prior to the treatment site (Fig. 4; Fig. 8, Fig. 5-6, polarizers 93 and 94; [0036]-[0037]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter and Dantus to include a polarizer in the light path prior to the treatment site (and thus leaving the light scattering element) as taught by Shanks because this enables the user to control the polarity of light and the polarity of light can have a therapeutic benefit on the tissue ([0034]-[0035]).
Regarding claim 8, in the combination of Streeter and Dantus, Streeter teaches the light source is a quasi monochromatic light source ([0015] “Alternatively, the electromagnetic energy source is another type of diode, for example a light-emitting diode…The level of coherence of a light energy source is not critical such that coherent and generally non-coherent sources, or a combination thereof, may be used”).
The combination of Streeter and Dantus does not teach a polarizer in the light path leaving the light scattering element. However, Shanks teaches in the same field of endeavor (Abstract; [0010]-[0011]) a polarizer in the light path prior to the treatment site (Fig. 4; Fig. 8, Fig. 5-6, polarizers 93 and 94; [0036]-[0037]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter and Dantus to include a polarizer in the light path prior to the treatment site (and thus leaving the light scattering element) as taught by Shanks because this enables the user to control the polarity of light and the polarity of light can have a therapeutic benefit on the tissue ([0034]-[0035]).
Regarding claim 13, Streeter teaches low power light therapy device for treating the eye, comprising 
a laser light source emitting monochromatic or quasi monochromatic light in a wavelength range between 600 - 700 nm and/or 780 - 950 nm ([0015]).
Streeter does not teach a beam expander positioned in the path of the light emitted from the light source,
at least one light scattering element arranged past the beam expander providing scattered beams and substantial attenuation.
However, Dantus teaches in the same field of endeavor (Abstract; Fig. 7-9) a beam expander positioned in the path of the light emitted from the light source (Fig. 8; [0039] “Diffractive optical devices 104 are placed in a first layer and a second layer such that the infrared laser beam expands up to 100 times”)
at least one light scattering element arranged past the beam expander providing scattered beams and substantial attenuation (Fig. 8; [0039] “Next, the multiple of laser beams are further split into a greater multiple of laser beams by the second layer of diffractive optical devices”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter to include a beam expander and at least one light scattering element pas the beam expander as taught by Dantus because this enables the evenly spread of laser beams to treat the area of the eye ([0039]) for low level light therapy ([0002]).
The combination of Streeter and Dantus does not teach a polarizer inserted in the light path leaving the light scattering element. However, Shanks teaches in the same field of endeavor (Abstract; [0010]-[0011]) a polarizer inserted in the light path leaving the light scattering element (Fig. 4; Fig. 8, Fig. 5-6, polarizers 93 and 94; [0036]-[0037]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter and Dantus to include a polarizer in the light path prior to the treatment site (and thus leaving the light scattering element) as taught by Shanks because this enables the user to control the polarity of light and the polarity of light can have a therapeutic benefit on the tissue ([0034]-[0035]).

Claim(s) 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter, Dantus, and Shanks as applied to claims 7, 13 above, further in view of Sakane (US 4866243 A; 9/12/1989).
Regarding claim 9, the combination of Streeter, Dantus, and Shanks does not teach wherein the polarizer comprises a first and second linear polarizer arranged one after the other, and one of the linear polarizers can be turned relative to the other linear polarizer, for adjusting the intensity of the outgoing light. Note that Shanks does teach a first and second polarizer arranged one after the other (Fig. 5-6, polarizers 93 and 94; [0036]-[0037]). However, Sakane teaches in the same field of endeavor (Abstract; Fig. 1) the polarizer comprises a first and second linear polarizer arranged one after the other, and one of the linear polarizers can be turned relative to the other linear polarizer, for adjusting the intensity of the outgoing light (Fig. 1, 2a, 2b; Col. 2 lines 25-31; Col. 3 lines 8-11). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter, Dantus, and Shanks to include these features as taught by Sakane because this enables control of the attenuation of the laser intensity (Col. 3 lines 8-11).
Regarding claim 14, the combination of Streeter, Dantus, and Shanks does not teach wherein the polarizer comprises a first and a second separate linear polarizer arranged one after the other, and one of the separate linear polarizers can be turned relative to the other one for adjusting the intensity of the outgoing light. However, Sakane teaches in the same field of endeavor (Abstract; Fig. 1) the polarizer comprises a first and a second separate linear polarizer arranged one after the other, and one of the separate linear polarizers can be turned relative to the other one for adjusting the intensity of the outgoing light (Fig. 1, 2a, 2b; Col. 2 lines 25-31; Col. 3 lines 8-11). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter, Dantus, and Shanks to include these features as taught by Sakane because this enables control of the attenuation of the laser intensity (Col. 3 lines 8-11).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter and Dantus as applied to claim 1 above, and further in view of Chen (US 6319273 B1; 11/20/2001).
Regarding claim 12, the combination of Streeter and Dantus teaches the light spot has a circular shape (Dantus [0039] “even spreads the laser beam”; laser beam is circular). The combination of Streeter and Dantus does not teach a diameter between about 30 and 40 mm. Note that Dantus teaches spreading the laser beam across the eye (Fig. 8; [0037] “distribute low-level laser radiation to at least one human eye…exposes a retina…laser beam is evenly spread and scattered over retina”; “expands infrared laser beam up to 100 times”; [0039]; [0040] “distributes evenly spread laser beams to a total area of a retina 86 of a human eye 84”) and the eye possesses dimensions around 30-40 mm. In addition, Chen teaches in the same field of endeavor (Abstract; Fig. 7; Fig. 13; Fig. 16) the size and shape of the area of light can be varied as appropriate (Col. 3 lines 7-13). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Streeter and Dantus to choose an appropriate diameter size for treatment as taught by Chen. The specific choice of diameter size is then an obvious change of shape; MPEP 2144.04. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/           Primary Examiner, Art Unit 3792